In a *353proceeding to invalidate a petition designating Ethel Chen as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council of the City of New York from the 20th Council District, the appeal is from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 7, 1997, which granted the application.
Ordered that the appeal is dismissed, without costs or disbursements.
The record reflects that the instant judgment was based upon a valid stipulation by the parties that Ethel Chen’s designating petition contained less than the required number of signatures for placement on the ballot. No appeal lies from such a judgment (see, Loughry v Lincoln First Bank, 66 NY2d 677; Kalra v Kalra, 170 AD2d 579; Matter of Colletti v Colletti, 56 AD2d 845).
In any event, there is no merit to the substantive arguments made by Chen. Mangano, P. J., Pizzuto, Krausman and Goldstein, JJ., concur.